IN`THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IAN CHADO et al., "‘

Plaintiffs *

v. "‘

CIVIL NO. JKB-17-2945

NAT’L AUTO INSPECTIONS, LLC, *
trading as Carchex, et al.,

Defendants "‘

'k ‘.~'c *k 1'¢ k k k 'k 1\' ~Je ic ='c
MEMORAN])UM

I. Background

This case was filed pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), as
amended, 29 U.S.C. §§ 201 et seq., the Maryland Wage and Hour Law (“MWHL”), Md. Code
Ann., Lab. & Ernpl. §§ 3-401 et seq., and the.Maryland Wage Payment and Collection Law
(“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501 et seq. It claims a failure to pay overtime
wages to Plaintiffs dunng their employment as Vehicle Protection Specialists (“Specialists”)
working out of a call center in Hunt Valley, Maryland. The case was brought against National
Auto Inspections, LLC, t/a Carchex (“NAI”), by lan Chado, Nancy Nguyen, and William Rush
individually and on behalf of all similarly situated employees (Compl., ECF No. l.)

After NAI filed an answer (ECF No. 7), the Court held a scheduling conference With
Plaintiffs’ and NAI’s counsel, who informed the undersigned that the parties consented to a
magistrate judge’s conduct of all further proceedings The same day, the parties filed their consent
forms (ECF Nos. 16, 17), and the case Was duly reassigned to Magistrate Judge David Copperthite
(ECF No. 18). Already pending at the time of reassignment Was Plaintiffs’ motion for conditional

certification of the case as a collective action under the FLSA and to facilitate identification and

 

notice to similarly situated individuals (ECF No.` 15.) In its response to this motion, NAl, while
denying the allegations in the complaint, recognized “that the Plaintiff`s need only satisfy the low
threshold of conditional certification at this stage by setting forth ‘relatively modest evidence that
they are similarly situated,’” and it did not dispute that the employees at issue were similarly
situated. (NAl’s ReSp. 2-3, ECF No. 23.) Shortly thereafter, Judge Copperthite granted Plaintiff`s’
motion (ECF No. 25) and approved a notice of` collective action to be sent to similarly situated
individuals (ECF No. 29).

More than thirty people filed “opt-in” notices and were thereby added to the case as
Plaintif`f`s. (ECF No. 30 et seq.) Plaintif`f`s filed a motion to amend the complaint (ECF No. 64),
which was granted (ECF No. 78). The amended complaint (ECF No. 79) included not only the
three putative class representatives but also all of the FLSA opt-in Plaintiffs as named plaintiffs
f`or a total number of thirty-eight Plaintifi`s listed in the amended complaint ln addition, the
amended complaint added Carchex, LLC (“Carchex”), and Jason Goldsmith as Def`endants.l

In the same order granting the amended complaint, Judge Copperthite also granted another
motion by Plaintiff`s (ECF No. 72) to certify the case as a class action for the MWHL and MWPCL
claims under state law. (ECF Nos. 77, 78.) He defined the certified class as the following:

All persons that work or worked for Def`endant as a Vehicle Protection Specialist

between October 5, 2014 and the present and who were not paid an overtime rate

of “time and a half” their regular rate f`or all hours worked over forty (40) in a
workweek. .

 

1 Prior to Carchex, LLC’s entry into the case, NAI referred to itself in its court papers as “Carchex.” (See,
e.g., ECF NO. 23.)

2

 

(Order, July 13, 2018, ECF No. 78.) He also appointed all thirty-eight Plaintiffs named in the
amended complaint plus one of the additional opt-in Plaintiffs, Robert Woods, as class
representatives (Id. 2.)2

After the amended complaint was docketed, NAI filed its answer (ECF No. 80), Goldsmith
filed his answer (ECF No. 97), and Carchex filed a motion to dismiss for failure to state a claim
(ECF No. 89) and a motion to vacate all of Judge Copperthite’s orders, based on Carchex’s lack
of consent to a magistrate judge conducting all proceedings in the case (ECF No. 91).3 After
Carchex’s motions became ripe, the case was reassigned to Chief Judge Bredar, who denied both
motions, but allowed Carchex to file a motion for reconsideration of Judge Copperthite’s orders
granting conditional certification of a collective action (ECF `No. 25) and granting class
certification on the state law claims (ECF No. 78). (Mem. Nov. 28, 2018, ECF No. 104; Order,
Nov. 28, 2018, ECF No. 105.) The Court subsequently granted limited discovery on the question
of class certification (ECF No. 112.) Following the limited discovery, Carchex, Goldsmith, and
NAI filed motions for reconsideration of the two certification orders (ECF Nos. 120, 121.) The
motions have been briefed (ECF Nos. 122, 123, 124) and are ripe for decision. No hearing is
necessary. Local Rule 105.6 (D. Md. 2018). The motions will be granted in part and denied in

part.

 

2 Six other Plaintiff`s filed their consent forms to be included in the case, and the Clerk has followed the
Court’s standard practice and added them _and Robert Woods to the docket as parties, regardless of whether they are
named in the complaint, consistent with the party consent provision in 29 U.S.C. § 216 (“No employee shall be a
party plaintiff to any such action unless he gives his consent in writing to become such a party and such consent is
filed in the court in which such action is brought.”).

3 Newly added Defendant Goldsmith also did not consent to a magistrate judge serving as the case’s
presiding judge.

 

II. Conditional Cerrg'fication of a Collective Action under the FLSA
A. Standard

In Title 29, United States Code, Section 216(b), it is stated, “An action to recover the
f liability prescribed in the preceding sentences [as to unpaid minimum wages or unpaid overtime
wages] may be maintained against any employer . . . by any one or more employees for and in
behalf of himself or themselves and other employees similarly situated.” Further, other employees
who are similarly situated may “opt in” to the suit by filing their statements of consent with the
couit. Id. However, it is not necessary for a suit to be certified as a collective action before
employees may “opt in” to it. Myers v. Hertz Corp., 624 F.3d 537, 555 n.10 (2d Cir. 2010), cited
in Blake v. Broadway Servs., Inc., Civ. No. CCB-18-086, 2018 WL 4374915, at *2 (D. Md.
Sept. 13, 2018). Certification of a collective action under the FLSA “is merely the trial court’s
exercise of discretionary power to notify potential class members.” Blake_, 2018 WL 4374915, at
*2 (citing Hoffmann-La Roche Inc. v. Sperli'ng, 493 U.S. 165, 169 (1989)).

“When deciding whether to certify a collective action pursuant to the FLSA, courts
generally follow a two-stage process.” Butler v. DirectSat USA, LLC, 876 F. Supp. 2d 560, 566
(D. Md. 2012). This case was at the first Stage when Judge Copperthite granted conditional
certification For conditional certification, it is only necessary for the Court to make a “threshold
determination of whether the plaintiffslhave demonstrated that potential class members are
similarly situated, such that court-facilitated notice to the putative class members would be
appropriate.” Sy.*ja v. Westat, Inc., 756 F. Supp. 2d 682, 686 (D. Md. 2010-) (internal quotation
marks omitted). The statute does not define “similarly situated.” But this Court has opined that
“a group of potential FLSA plaintiffs is ‘similarly situated’ if its members can demonstrate that

they were victims of a common policy, scheme, or plan that violated the law.” Butler, 876 F. Supp.

 

 

2d at 566. “To satisfy their burden at this stage, the plaintiffs must make ‘a relatively modest
factual showing’ that such a common policy, scheme, or plan exists.” Blake, 2018 WL 4374915,
at *3 (quoting Rana'olph v. PowerComm Const., Inc., 7 F. Supp. 3d 561, 575 (D. Md. 2014)).
“‘Plaintiffs may rely on affidavits or other means, such as declarations or deposition testimony,’
to satisfy this legal standar .” Veney v. John W. Clarke, fnc., Civ. No. JKB-13-2410, 2014 WL
4388541, at *1 (D. Md. Sept. 3, 2014) (quoting Parker v. StoneMor GP, LLC, Civ. No. CCB-12-
223, 2013 WL 3804842, at *1 (D. Md. July 19, 2013)). The case’s merits are not considered when
a court rules upon conditional certification of an FLSA collective action. Blake, 2018 WL
4374915, at *3. Moreover, whether certification of such a suit should be made regarding FLSA
claims is wholly independent of any determination as to whether the case should be certified under
Federal Rule of Civil Procedure 23 for other claims in the case, and Rule 23 considerations are not
relevant to collective action certification Emkey v. W.S.C., Inc., Civ. No. RDB-18-1304, 2019
WL 1298478, at *2 (D. Md. Mar. 21, 2019).
B. Analysis

Carchex (and Goldsmith and NAI, by adoption of Carchex’s motion) indicates it is asking
this Court’s reconsideration of the conditional certification order “[f]or substantively the same
reasons” as Carchex is asking for reconsideration of the class certification order. (CarcheX’S Mot.
Reconsideration 1, ECF No. 120.) Thus, Carchex provides no separate argument on Whether Judge
Copperthite correctly granted Plaintif`fs’ motion for conditional certification of the case as a
collective action under the FLSA. Despite Defendants’ failure to articulate a focused argument on
the point, the Court has nonetheless reconsidered the question of conditional certification and has

concluded the ruling is correct. As previously noted, whether the two rulings as to conditional

 

certification of an FLSA collective action and as to class certification on the state law claims are
correct is determined under different standards

The potential plaintiffs in this case all worked in the same position out of the same location.
rl`he depositions of eight Plaintiffs, excerpts of which were provided to the Court as exhibits are
consistent in establishing that all potential plaintiffs were subject to the same complex piece-rate
compensation policy. The policy, submitted to the Court in the form of attachments to depositions
was silent as to overtime The deposed Plaintiffs uniformly testified they worked well beyond
forty hours per week in every week of their employment Ci‘itically, a member of NAI’s
management testified that overtime was based upon scheduled hours, but scheduled hours were
generally restricted to a forty-five-hour work week, with one hour each day for lunch. Thus,
according to the evidence before the Court, every potential plaintiff was subject to an unwritten
policy under which overtime was calculated using Scheduled hours, not actual hours Further,
Plaintiffs’ testimony indicated that NAI did not have a system for reliably capturing all hours
worked for the purpose of determining overtime; the call records relied upon by Defendants only
established when Plaintiffs were logged into the Carchex computer system and were on the
telephone with prospective customers Plaintiff`s’ testimony provided evidence that they were
working at times other than when they were on the telephone They also provided evidence that
Carchex, in fact, has a system that tracks all of Plaintiffs’ work time, but that system is not used
for computing overtime.

Thus, Plaintiffs established that they and all potential plaintiffs “were victims of a common
policy, scheme, or plan that violated the law.” See Butler, 876 F. Supp. 2d at 566. Accordingly,
they are appropriately regarded as “similarly situated” and this case is properly granted conditional

certification as a collective action under the FLSA. Having considered the matter anew, the

 

undersigned adopts Judge Copperthite’s ruling (ECF No. 25) as the ruling of the Court. The parties
shall advise the Court if they object to having a new “opt-in” period and, if so, the basis for any

objection

III. Class Certificarion
The true focus of Defendants’ motion for reconsideration is the ruling in which the case
was certified as a class action in reference to the state law claims
A. Standard n
Rule 23, Federal Rules of Civil Procedure, provides the framework for the Court’s analysis
on the question of class certification lt sets forth four prerequisites in Rule 23(a):

(a) Prerequisites One or more members of a class may sue or be sued as

representative parties on behalf of all members only if:

(1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are typical of the
claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests
of the class '

The requirements of Rule 23(a) are usually referred to as numerosity, commonality,
typicality, and adequacy of representation Gen. Tel. Co. of Nori‘hwest v. EEOC, 446 U.S. 318,
330 (1980). If the prerequisites of Rule 23(a) are met, then a class action may be certified if it
meets one of the subparagraphs of Rule 23(b). Plaintiffs have chosen to proceed under
Rule 23(b)(3), which allows certification if

the court finds that the questions of law or fact common to class members
predominate over any questions affecting only individual members, and that
a class action is superior to other available methods for fairly and efficiently
adjudicating the controversy. The matters pertinent to these findings
include:
(A) the class members’ interests in individually controlling the
prosecution or defense of separate actions;
(B) the extent and nature of any litigation concerning the controversy
already begun by or against class members;

7

 

(C) the desirability or undesirability of concentrating the litigation ofthe
claims in the particular forum; and
(D) the likely difficulties in managing a class action

A class certified under Rule 23 (b)(3) “must satisfy all of Rule 23 (a)’s prerequisites and two
additional requirements predominance and superiority.” EQTProduction Co. v. Adair, 764 F.3d
347, 3 65 (4th Cir. 2014). The Fourth Circuit has also “repeatedly recognized that Rule 23 contains
an implicit threshold requirement that the members of a proposed class be ‘readily identifiable,” a
requirement that is characterized in other circuits as an “ascertainability” requirement Id.\ at 358.

B. Anal_'ysis

In challenging the propriety of class certification Defendants take issue with
ascertainability, commonality, and typicality, as Well as with whether certain class representatives
can adequately represent the class members They also contend that common questions of law or
fact do not predominate over questions pertaining only to individual members of the class
Because ascertainability is considered a threshold issue, the Court will address it first.

1. Ascertainability

Defendants have challenged the class definition as a “fail-safe” class, that is, one that
requires a finding of liability before ascertaining whether an individual is a class member. This
contention has merit. “[A] fail-safe class ‘is defined so that whether a person qualifies as a member
depends on whether the person has a valid claim.”’ EQTProduction, 764 F.3d at 360 n.9 (quoting
Messner v. Northshore Univ. HealthSys., 669 F.3d 802, 825 (7th Cir. 2012)). “If class members
are impossible to identify without extensive and individualized fact-finding, or ‘mini-trials,’ then
a class action is inappropriate.” Marcus v. BMW ofN. Am., LLC, 687 F.3d 583, 593 (3d Cir. 2012),
quoted in EQTProduction, 764 F.3d at 35 8.

ln this case, the class is defined to include

 

All persons that Work or Worked for Defendant as a Vehicle Protection Specialist

between October 5, 2014 and the present and who were not paid an overtime rate

of “time and a half” their regular rate for all hours worked over forty (40) in a

workweek.

This definition requires determination of whether a class member was not paid an overtime
rate for all hours in excess of forty before it can be said that such an individual is a member of the
class To make that determination it- would be necessary to engage in individual fact-finding to
identify the members of the class Thus, the current class definition is inappropriate to readily ‘
identify class members However, the remedy to that problem is not, as Defendants suggest,
decertification of the class and dismissal of the case without prejudice for Specialists to file
individual claims (see Carchex’s Mot. Reconsideration Mem. Supp. 26, 33) but instead to accept
Plaintiffs’ suggestion to redefine the class ll

Accordingly, the class definition going forward shall be the following:

All persons who worked for Defendants as Vehicle Protection Specialists between

October 5, 2014, and the present and who were compensated pursuant to NAl’s

uniform compensation plan.

This revised definition allows members of the class to be readily identified, satisfying the threshold
requirement of ascertainability in Rule 23.

2. Numerasi'{}r

Defendants have not challenged numerosity, and, based on undisputed information that the
total number of affected Specialists is 23 8 (Pls.’ Mot. Class Certif. Mem. Supp. 12, ECF No. 72-1),
the Court finds the members of the class are sufficiently numerous to satisfy Rule 23 (a)(l).

3. Commonality

The Supreme Court has provided guidance on the commonality inquiry:

Commonality requires the plaintiff to demonstrate that the class members “have

suffered the same injury.” . . . [The class members’] claims must depend upon a
common contention . . . [and t]hat common contention, moreover,- must be of such

 

a nature that it is capable of classwide resolution_which means that determination

of its truth or falsity Will resolve an issue that is central to the validity of each one

of the claims in one stroke.

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011) (citation omitted).

The common contention of the class members in the instant case is that they were not
properly compensated for overtime hours because Defendants computed overtime according to
Scheduled hours rather than actual hours If that is true, then every member of the class is entitled
to a recomputation of compensation based upon actual hours worked. Defendants argue that every
Specialist’s hours will differ, thereby making a class action unsuitable But Defendants‘ argument
falls short. lt fails to recognize that the policy of compensation was applied across the board to all
Specialists thereby allegedly shortchanging all of them. See Ealy v. Pinkerton Gov ’t Servs., Inc.,
514 F. App’x 299, 304 (4th Cir. 2013) (unpublished) (quoting Ross v. RBS Citt`zens, N.A. , 667 F.3d
900, 910 (7th Cir. 2012), for observation that “the glue holding together the Hourly and ABM
classes is based on the common question of whether an unlawful overtime policy prevented
employees from collecting lawfully earned overtime compensation” (emphasis added), cert.
granted, judgment vacated, 569 U.S. 901 (2013)). Computation of each Specialist’s proper
compensation becomes ministerial once the decision is made to account for all hours actually
worked. Consequently, P_laintiffs have demonstrated that Rule 23(a)(2)’s commonality
requirement is satisfied."

4. Typt`calt'ty

Assuming for the moment that all thirty-nine Plaintiffs should have been appointed as class

representatives the Court finds that each of the appointees’ claims is typical of the class members’

 

4 Apparemly, Judge Copperthite erroneously cited a question of exemption nom the FLSA’s overtime
requirements as a common issue. The parties have never disputed that the Specialists were nonexempt employees
The undersigned does not rely upon exemption as a basis for certification

10

 

claims The Court so finds after comparing the elements of each appointee’s prima facie case, the
facts upon Which each appointee would necessarily rely to prove the requisite elements and
consideration of whether and to what extent those facts would also prove the absent class members’
claims See Deiter v. Microsoj? Corp., 436 F.3d 461, 467 (4th Cir. 2006) (setting forth steps of
typicality analysis). Here, each Specialist must show that he or she worked overtime hours that
were not compensated by providing evidence of the hours worked in relation to the compensation
received. Additionally, the claimed reason each Specialist suffered nonpayment of overtime is
uniform application of a compensation policy that relied upon scheduled hours rather than actual
hours worked. One Specialist’s proof of the consistent application of that policy would also prove
the reason all other Specialists were not compensated for overtime. Thus, each Plaintiffs “pursuit
of his own interests . . . ‘sirnultaneously tends to advance the interest of the absent class members”’
Ealy, 514 F. App’x at 305 (quoting Deiter, 436 F.3d at 466). The Court concludes therefore, that
the representatives’ claims are typical of the absent class members’ claims which satisfies
Rule 23(a)(3).

5. Adequacy ofRepresentation

Whether each representative will “fairly and adequately protect the interest of the class,”
Rule 23(a)(4), requires the Court to determine Whether a representative “‘possess[es] the same
interest and suffer[s] the Same injury’ as the class members.” East Texas Motor Frer`ght Syslem,
Inc. v. Rodr'iguez, 431 U.S. 395, 403 (1977); Sharp Farms v. Speaks, 917 F.3d 276, 295 (4th Cir.
2019). ln addition, the Court must inquire as to any “conflicts of interest between named parties
and the class they seek to represent.” Amchem Prods., Inc. v. Wi'ndsor, 521 U.S. 591, 625 (1997),
quoted in Sharp Farms, 917 F.3d at 295. “For a conflict of interest to defeat the adequacy

requirement, ‘that conflict must be fulidamental.’” Ward v. Di'xt'e Nat’l Lije Ins. Co., 595 F.3d

ll

 

164, 180 (4th Cir. 2010). “A conflict is not fundamental when . . . all class members ‘share
common objectives and the same factual and legal positions [and] have the same interest in
establishing the liability of [defendants].”’ Id. (alterations in original).

Here, each Plaintiff suffered the same injury_nonpayment of overtime_as every member
of` the class and each Plaintiff` possesses the same interest iii having that injury rectified by
requiring Defendants to compensate Plaintiffs for the unpaid overtime. The Court can find no
conflicts of interest among class members It, therefore, follows-that the representatives do not
possess conflicts of interest with those whom they seek to represent, and, consequently, the
representatives can adequately represent the class members

Defendants argue, however, that the named Plaintiffs are inadequate class representatives
(Carchex’s Mot. Reconsideration Mem. Supp. 18-24.) The Court has considered that argument
but finds it unpersuasive Defendants point to Supposed inconsistencies between twenty-five
declarations made by the named Plaintiffs and the deposition testimony of eight named Plaintiffs
The declarations at issue indicate the signees consistently worked more than forty hours per week
and other Specialists did the same. Defendants contend, based upon Plaintiffs’ deposition
testimony, that Plaintiffs cannot say what hours they actually worked and cannot say What hours
any other Specialist worked. This contention wrongly, ascribes the burden of keeping track of
hours worked to the class members The FLSA requires employers to keep track of hours worked.
29 U.S.C. § 211(c). The deposed Plaintiffs testified to their working overtime and how they were
aware of those around them who worked during similar times because they saw them there,
because they exchanged email and text messages about it, and because they had hallway

conversations about it. '

12

 

Defendants further note they noticed depositions for twelve Plaintiffs during the
certification discovery period, but that two Plaintiff`s withdrew from the case after receiving the
notice, two more failed to appear for their depositions and three others “testified that they were
not seeking to represent anyone but themselves.” \(Carchex’s Mot. Reconsideration Mem. Supp.
19.) The two withdrawn Plaintiff`s obviously will not be included in the class representatives
because they are no longer in the case. Regardless Defendants cite no authority for their implicit
proposition that named plaintiffs who withdraw from a case are then somehow rendered ineligible
to be class members as opposed to representatives and the Court finds that assertion to be without
merit. (See td. 22.) As for the two Plaintiffs who failed to appear for their depositions they will
likewise be excluded from serving as class representatives 'As for the three Plaintiffs whose
testimony, Defendants assert, casts doubt on their ability and willingness to serve as class
representatives the Court has examined the testimony at issue and finds defense counsel’s
questioning ambiguous especially when considering that the Plaintiffs are laypersons and counsel
did not explain what he'meant when asking the three-Teresa Jenkins Christina Lambros, and
Stockton Worden_about representing the claims of other people. (Id., Ex. 6, Jenkins Dep. 50:10;
Ex. 4, Lambros Dep. 101:17-19, 102:1-2, but see Pls.’ Opp’n, Ex. 4, Lambros Dep. 102:19_
103 : 1-2 (Lambros’s testimony regarding her hours employment, and schedule is representative of
the class); Carchex’s Mot. Reconsideration Ex. 8, Worden Dep. 47:19-20, but see Pls.’ Opp’n,
EX. 7, Worden Dep. 54:20-23 (Worden’s testimony representative of class because members were
not paid overtime).) After reviewing the testimony of Jenkins,_Lambros and Worden, the Court
finds they can serve adequately as class representatives

Defendants however, argue that the declarations relied upon by Judge Copperthite were

full of falsity and overstatements and cannot be relied upon in determining whether to allow an

13

 

individual to represent the class (Carchex’s Mot. Reconsideration Mem. Supp..21.) The
undersigned.has not relied upon the declarations but instead has relied upon the deposition
testimony and has found therein ample foundation for class representatives to function in that
capacity.

Finally, Defendants take issue with lan Chado and Andrew Sterne serving as class
representatives because they testified they used their cell phones and/or landline telephones to
make sales calls when other Plaintiffs testified they did not or Were not able to do so. (Id. 22-23.)
Whether various class members used means to contact customers other than through their
computers is not critical to determination of the common contention i.e., whether Defendants
failed to pay overtime compensation because compensation was based upon scheduled hours rather
` than actual hours The Court finds no merit in this argument

6. Predominance

“Under Rule 23 Cb)(3), whether common questions predominate over individual questions
is a separate inquiry, distinct from the requirements found in Rule 23 (a)[, and t]his balancing test
of common and individual issues is qualitative, not quantitative.” Ealy, 514 F. App’x at 305
(citation omitted). Thus, “common issues of liability may still predominate even when some
individualized inquiry is required.” Id. The Ealy opinion referred to a case in which common
issues of liability were found to predominate over individual questions Turning to that case,
Stillmock v. Wet's Markets, Inc., 385 F. App’x 267 (4th Cir. 2010) (unpublished), one finds a ready
analogy to the instant case. ln Stt'llmock, the Court considered whether individual damage claims
pursuant to the Fair and Accurate Credit Transaction Act qualitatively predominated over the
common contention of the defendant’s willfulness in violating the Act and opined that where, “the

qualitatively overarching issue by far is the liability issue of the defendant’s willfulness and the

14

 

purported class members were exposed to the same risk of harm every time the defendant violated
the statute in the identical manner, the individual Statutory damages issues are insufficient to defeat
class certification under Rule 23(b)(3).” 385 F. App’x. at 273. Here, every time Defendants
calculated the Specialists’ compensation pursuant to its uniform policy, which did not provide for
overtime, the class members were exposed to the same risk of harm because compensation was
based upon scheduled hours rather than actual hours Thus, the common contention of unlawful
application of the compensation policy under the MWHL and the MWPCL predominates over
individualized inquiries into how much any particular Specialist is owed.

7. Superioritv

Finally, the Court finds no alternative mechanism exists for resolving the class members’
MWHL and MWPCL claims Ealy, 514 F. App’x at 308. A class action is superior for resolving
the common question posed by the class members and no advantage can be found in requiring
each class member to proceed separately. Defendants have not argued to the contrary.

C. Appointment of Class Representatives

The Court can find no reasonable basis for every named Plaintiff and/or every opt-in
Plaintiff to be appointed to represent the class The original three named Plaintiffs provide ample
representation for the absent class members Accord Carrabba v. Randalls Food Mdrkets, Inc.,

191 F. supp. 2d 815, 827-28`(N.D. rex 2002).

IV. Conclusion

The Court concludes this case is properly granted conditional certification as a collective
action under the FLSA. lt also concludes the case is appropriately certified as a class action
pursuant to Rule 23(b)(3), but the class definition is revised and "only three class representatives

are appointed A separate order will issue.

15

 

DATED this 2 day of May, 2019.

BY THE COURT:

@W 44 /Z.“A,e

 

James K. Bredar
Chief Judge

16

